Citation Nr: 0804970	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied 
an application to reopen a claim for service connection for 
paranoid schizophrenia.

In a November 2005 statement of the case (SOC), the RO 
reopened the veteran's claim for service connection for 
paranoid schizophrenia.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  The following 
decision addresses this question.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in April 2000, the veteran's claim 
of service connection for paranoid schizophrenia was denied 
on the basis that the evidence provided did not show a 
diagnosis of schizophrenia while in service; the veteran was 
informed of the adverse decision and of his appellate rights 
in an April 19, 2000, letter; and he did not timely appeal. 

2.  Evidence received since the April 2000 RO decision is not 
cumulative or redundant, and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying the claim of 
service connection for paranoid schizophrenia is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for paranoid 
schizophrenia has been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.  

In April 2000, the RO denied the veteran's claim of service 
connection for paranoid schizophrenia.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2007).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2007).  The veteran was 
notified of the rating decision via an April 19, 2000, 
letter, including notice of his appellate rights.  He did not 
file a timely appeal.  Therefore, the April 2000 RO decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the April 2000 denial was that the evidence 
provided did not show a diagnosis of schizophrenia while in 
service.  The new relevant evidence that has been added to 
the record since the prior denial consists primarily of a May 
2007 letter from a chaplain whom the veteran assisted during 
service.  In this letter, the chaplain stated that he 
witnessed unusual behavior by the veteran during service and 
recommended he seek treatment.  See chaplain's statement, May 
2007.  The chaplain contended that the veteran then underwent 
psychological treatment on a weekly basis for the next three 
to four months of his active duty.  Id. 

Given that the May 2007 letter directly addresses the issue 
of whether the veteran was treated for a psychiatric 
disability during service, the Board concludes that the newly 
submitted evidence is new and material.  The claim is 
reopened.  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for paranoid 
schizophrenia is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

The veteran alleges that he currently has paranoid 
schizophrenia as the result of his active duty service.  See 
Travel Board hearing transcript, June 2007.  After a thorough 
review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to schedule the veteran for a VA 
examination. 

The veteran alleges that he sought private treatment for 
psychiatric problems he experienced during his active duty.  
See Travel Board hearing transcript, June 2007.  He contends 
that a chaplain, whom he assisted during service, suggested 
that he seek treatment.  Id.  As mentioned above, the claims 
folder contains a statement from the chaplain, supporting the 
veteran's allegations that the chaplain recommended he seek 
psychiatric treatment for his unusual behavior.  See 
chaplain's statement, May 2007.  

The veteran claims that he is unable to locate any records 
for his in-service private psychiatric treatment.  See Travel 
Board hearing transcript, June 2007.  The claims folder does, 
however, contain a 1986 service medical record reflecting 
that the veteran was evaluated by a VA behavioral science 
specialist, who found him psychiatrically clear for duty.  
See service medical records, August 1986. 

The claims folder also contains evidence indicating that the 
veteran has a current diagnosis of schizophrenia, paranoid 
type.  See VA Medical Center (VAMC) treatment record, January 
1995.  It does not, however, contain any opinions regarding 
the etiology of this disability.  Thus, the Board finds that 
the medical evidence of record is inadequate for the purpose 
of adjudicating the veteran's claim of service connection and 
that a VA examination must be conducted to determine whether 
the veteran has any current psychiatric disability, to 
include paranoid schizophrenia, and, if so, whether this 
disability was incurred in or aggravated by active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a current psychiatric 
disability, to include paranoid 
schizophrenia.  If so, an opinion should 
be provided as to whether it is at least 
as likely as not that any psychiatric 
disability had its onset during service 
(1979-1989) or is related to a disease or 
injury in service and whether there was 
evidence of a psychosis (to include 
paranoid schizophrenia) within one year 
of service discharge  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the November 2005 SOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


